        Case 2:13-cr-00289-KJD-DJA Document 130 Filed 08/13/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:13-cr-00289-KJD-DJA
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     PHILLIP GREENE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Tuesday, August 17, 2021 at 9:30 a.m., be vacated and continued to October 5, 2021 at

12   the hour of 11:00 a..m.; courtroom 4A.

13          DATED this 12th day of August, 2021.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
